Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
We take the same view of the main question in this case as that taken by the referee and the District Court.
The question is, whether the street on which it is claimed the defendant intruded—namely, East street, in the city of San Francisco—was legally established to the water line prior to the passing of the city title to the defendant or his predecessor. It is not *421pretended that any street was actually laid out to the bay prior to the sale by "the Sheriff of this lot of defendant’s as the property of the city; but the appellants insist that, by the terms of the Water Lot Bill of 1851, the line of East street was extended to the water front. By that bill, the State granted to the city certain property for ninety-nine years ; and the boundaries are given, a part of which is as follows: “ Thence northerly on tile eastern line of East street to its point of intersection with the northern side of Jackson street.” But this phrase was not designed to lay off a street or to protract the line of a street already existing. The Legislature might well trust the city with such police and municipal regulation. The only object was to fix a boundary in order to show what was conveyed. This could as well be done by giving the course, or the imaginary or real line of the given street, as by opening and establishing the street to the desired point and making it the boundary. The line protracted from East street to its point of intersection with the northern side of Jackson street, would give this idea and answer this purpose of the Legislature, and it was not at all necessary in this indirect and collateral way for the Legislature to go to the trouble of establishing a street for the city of San Francisco ; and we cannot presume, either from the language or the reason of the act, that such was the Legislative design.
It follows that, as the ground occupied by the defendant belonged to the city, and the defendant succeeded to the city title before any acts of the city authorities were taken to turn it into a street, the acts are without effect upon the defendant, since the proper proceedings were not taken to condemn it or subject it to the public use.
■ There is nothing in the point that, as East street had been dedicated on the old plan of the city, this was sufficient to extend the street as a public highway beyond its first limits and to the bay.
Judgment affirmed.